Citation Nr: 0639923	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  03-20 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for chronic headaches, with 
dizziness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick Watts, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945 and from June 1947 to June 1950. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the benefit sought on appeal. 


FINDING OF FACT

Headaches, with dizziness, were not incurred in or aggravated 
by service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a disorder characterized by headaches and dizziness are not 
met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in July, October, and November 2002, July 2003, 
and August 2004. The veteran was also given a decision review 
officer hearing in which he was notified of the matters he 
would need to present to show that his complaints of 
headaches with dizziness are related to his service. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2006), as indicated under the facts and 
circumstances in this case. The RO assisted the veteran in 
gathering his service and private medical records. The RO 
also kept the veteran informed of the status of his case 
through the Statement of the Case. 

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal. Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the veteran's appeal. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006). In addition, service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d) 
(2006). Generally, to prove service connection, the record 
must contain: (1) Medical evidence of a current disability, 
(2) medical evidence or in certain circumstances, lay 
testimony of an in-service incurrence or aggravation of 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury. Pond v. West, 12 Vet. App. 341, 
346 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

The record shows that the veteran was afforded a neurological 
examination in March 2001 by a VA examiner as to residuals 
from a concussion. The VA examiner concluded that the 
veteran's neurological status is intact. The Board directed 
that the veteran be examined again because the initial 
examiner did not have an opportunity to review the veteran's 
claims file. However, when the veteran appeared in March 2005 
for a second examination by a VA examiner, the veteran stated 
to the examiner that he did not want service connection for 
headaches and that he did not want to claim a disability for 
his headaches. The VA examiner concluded that the veteran's 
neurological examination is essentially benign. 

The veteran was advised by the RO of the need to submit 
medical evidence demonstrating a nexus between his complaints 
of headaches with dizziness and an injury incurred or 
aggravated during service, but he appeared before a VA 
examiner and said he did not want to pursue a claim for these 
complaints. A claimant has the responsibility to present and 
support a claim for benefits under laws administered by VA, 
38 U.S.C.A. § 5107(a), and the veteran indicated that he does 
not intend to support this claim. Therefore, a current 
disability as well as nexus between a current disability and 
an injury or disease incurred during service are not shown, 
so the medical evidence weighs against the claim. 

Accordingly, the Board concludes that service connection for 
headaches, with dizziness, is not established unless there is 
competent medical evidence of both a current disability and 
nexus between an injury or disease incurred or aggravated 
during service. The veteran declined to pursue the medical 
evidence necessary to prove his case, so the preponderance of 
the evidence is against the claim. 


ORDER

Service connection for headaches, with dizziness, is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


